     Case 3:21-cv-00125-MMD-WGC Document 3 Filed 03/16/21 Page 1 of 2



1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6     BRADLEY SANDEFUR,                                 Case No. 3:21-cv-00125-MMD-WGC
7                                       Petitioner,                     ORDER
             v.
8

9     KYLE OLSEN, et al.,
10                                  Respondents.
11

12          This action is a petition for a writ of habeas corpus, pursuant to 28 U.S.C. § 2254,
13   by Petitioner Bradley Sandefur, an individual incarcerated at Nevada’s Warm Springs
14   Correctional Center. Petitioner initiated this action on March 12, 2021, by submitting his
15   habeas petition (ECF No. 1-1), along with an application to proceed in forma pauperis
16   (ECF No. 1) and a motion for appointment of counsel (ECF No. 1-2).
17          Petitioner’s application to proceed in forma pauperis is incomplete, in that it does
18   not include the required financial certificate, signed by an authorized prison officer. See
19   Local Rule LSR 1-2. The Court will, therefore, deny the application to proceed in forma
20   pauperis, without prejudice to Petioner filing a new application.
21          The Court will grant Petitioner time to either pay the filing fee for this action or file
22   a new application to proceed in forma pauperis. If Petitioner wishes to pay the filing fee,
23   he must have $5 sent to the Clerk of the Court, with a cover letter indicating the case
24   number of this action. If Petitioner fails to pay the filing fee or file a new in forma pauperis
25   application within the time allowed, this action will be dismissed.
26          It is therefore hereby ordered that the application to proceed in forma pauperis
27   (ECF No. 1) is denied, without prejudice.
28   ///
     Case 3:21-cv-00125-MMD-WGC Document 3 Filed 03/16/21 Page 2 of 2



1           It is further ordered that Petitioner will have 45 days from the date of this Order to

2    either pay the $5 filing fee for this action as instructed above or file a fully completed

3    application to proceed in forma pauperis, including the required financial certificate.

4           It is further ordered that the Clerk of the Court is directed to send to Petitioner,

5    along with a copy of this Order, two form in forma pauperis applications.

6           DATED THIS 16th Day of March 2021.

7

8
                                                      MIRANDA M. DU
9                                                     UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
